 cation to my Employer with a copy to the LocalUnion, not more than twenty (20) days and notless than ten (10) days prior to the expiration ofeach period of one year or of the applicable col-lective bargaining agreement between my Em-ployer and the Union, whichever occurs first.On July 27, 1976, during the hiatus between theexpiration of the old contract and the execution of thenew agreement, six employees who had executed au-thorizations resigned their memberships in Respon-dent Union. In addition, they notified both the Unionand the Company that they no longer authorizedwithdrawal of union dues from their paychecks. Re-spondent Company initially complied with the em-ployees' request and ceased payroll deductions forthese six individuals. Thereafter, the Union com-plained to the Company that under the correct inter-pretation of the authorizations, dues deductions werestill mandated because the six employees had failedto revoke "between ten and twenty days prior to theanniversary of authorization or the termination of thecontract." Upon reflection. the Company agreed withthe Union's interpretation and reinstituted the deduc-tions effective September 4, 1976.Based on the foregoing, our dissenting colleaguewould find that Respondent Company violated Sec-tion 8(a)(1) and (3) of the Act, and that RespondentUnion violated Section 8(b)(I)(A) and (2). She prem-ises this finding on her view that, the specific provi-sions in the employees' dues-checkoff authorizationsregarding irrevocability notwithstanding. Section302(c)(4) of the Act rendered the authorizations revo-cable at will when the collective-bargaining agree-ment expired on June 9, 1976. For the reasons statedhereafter, we consider our colleague's application ofSection 302(c)(4) to the facts of this case inappropri-ate and, in any case. her interpretation of that sectionerroneous.Checkoff is a means by which employees voluntar-ily assign a portion of their wages to a union in orderto pay their dues and other obligations to the union.It is well settled that an employer violates Section8(a)(3), (2), and (1) if it continues to withhold duesfrom employees' wages after the employees have val-idly revoked their checkoff authorizations. See Indus-trial Towel and Uniform Service, a Division of CavalierIndustries, Inc., 195 NLRB 1121 (1972). It is equallywell settled that a union violates Section 8(b)(1)(A)and (2) if it causes an employer to make deductions insuch circumstances. See Atlanta Printing Specialtiesand Paper Products Union Local 527, AFL CIO (TheMead Corporation), 215 NLRB 237, 238, footnote 4(1974), enfd. 523 F.2d 783 (5th Cir. 1975). Thus, thesole question presented in the instant case is whetheremployees have the right to revoke their checkoff au-Frito-Lay, Inc. and Rosalee Salinas, AmalgamatedMeatcutters and Butcher Workmen of North Amer-ica, Local 540 and Rosalee Salinas. Cases 16-CA6787 and 16-CB-1183June 28, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 15, 1977, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter. the General Counsel filedexceptions and a supporting brief. Respondent Unionfiled a brief in opposition to General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.We have decided to affirm the Administrative LawJudge's Decision. However, in response to our dis-senting colleague's opinion, we shall review brieflythe facts and relevant legal principles that supportthis result. The facts were stipulated. The Companyand the Union have been signatories to successivebargaining agreements since 1964. Of the two agree-ments relevant to this dispute, the first ran from June10, 1973, to June 9. 1976: the second was executed onOctober 26, 1976, retroactive to June 10, 1976. Bothagreements provided for an agency shop and forcheckoff for employees who executed written checkoffauthorizations. The authorization form utilized hereprovides, in pertinent part:This authorization shall take effect as of thedate hereof and shall remain in effect until re-voked by me as hereinafter set forth. This autho-rization shall be irrevocable for a period of oneyear from the date hereof, or until the termina-tion of the collective bargaining agreement nowin effect between my Employer and the Union,or, if no such agreement is now in effect, until thetermination of any collective bargaining agree-ment which may hereafter become effective be-tween my Employer and the Union, whicheveroccurs first. This authorization shall be irrevoca-ble after the expiration of the shorter of the peri-ods above specified for further successive periodsof one year from the date of expiration of suchperiod or until the termination of any collectivebargaining agreement which may be effectiveduring such successive periods, whichever occursfirst. Revocation of this authorization shall be ef-fective only if I give written notice of such revo-243 NLRB No. 16FRITO-LAY137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorizations whenever no collective-bargaining agree-ment is in effect regardless of the specific provisions intheir authorizations limiting revocability.Our dissenting colleague's suggestion that the va-lidity of checkoff arrangements for purposes of Sec-tion 8 must be judged in light of the provisions ofSection 302(c)(4) is contrary to well-settled law. InSalant & Salant, Inc., 88 NLRB 816, 817 818 (1950),the Board stated:ITIhe limitations on checkoff in Section 302 wereintended neither to create a new unfair laborpractice, nor even to be considered in determiningwhether checkoff violates Section 8 of the Act.We reach this conclusion for the following rea-sons: (1) The original House Bill as reported andpassed specifically made a checkoff that did notmeet certain requirements an unfair labor prac-tice under Section 8(a)(2), but this provision waseliminated from that section in conference, andfrom the Bill as finally enacted, thereby implyingthat unlawful checkoff was not intended to bemade a per se unfair labor practice; (2) The re-strictions on checkoff appear instead in Title llof the Act, with a similar implication; and (3)Section 302 itself establishes what was plainly in-tended to be the method of enforcing and pre-venting violations of its provisions, viz, criminalsanctions and injunction by U.S. District Courts,upon prosecution and petition for injunction bythe Attorney General. [Emphasis supplied.]'Consequently, our dissenting colleague is in error insuggesting that conduct which violates Section302(c)(4) necessarily is an unfair labor practice.2Moreover, assuming arguendo that Section302(c)(4) is relevant to the issues in this proceeding,we can find no support for our dissenting colleague'sassertion that that section renders all checkoff autho-rizations, regardless of their terms, revocable at will inthe absence of a collective-bargaining agreement.Section 302 of the Act makes it a crime for an em-ployer to willfully "pay, lend, or deliver" money to alabor organization or for a labor organization to "re-quest, demand, receive, or accept" such payments, ex-cept in certain limited circumstances. These restric-tions were intended to deal with several forms oflabor racketeering (e.g., bribery, extortion, and othercorrupt dealings). See Monroe Lodge No. 770, Inter-I Thus, although our dissenting colleague apparently would have it other-wise, the Board has interpreted Sec. 302(cX4) not by reference to "somevague legislative intent" but rather in light of the clear legislative history ofthe section.2 The Board has generally adhered to the approach taken in Soalan. E.g.,Bagget Industrial Constructors Incorporated, 219 NLRB 171 (1975); BiisoTowboat Company, Inc., 192 NLRB 885 (1971); but cf. The Mead Corpora-tion, supra.national Association of Machinists and AerospaceWorkers, AFL-CIO v. Litton Business System, Inc.,334 F.Supp. 310 (W.D.Va., 1971). Thus, the Actexempts from proscription certain types of paymentswhich further legitimate ends. Among these are pay-ments deducted from employees' wages in the form ofunion dues. Section 302(c)(4), however, restricts suchcheckoff arrangements by the additional proviso that"[t]he employer [have] received from each employee,on whose account such deductions are made, a writ-ten assignment which shall not be irrevocable for aperiod of more than one year, or beyond the termina-tion date of the applicable collective agreement,whichever occurs sooner." All that is evident fromthis provision, however, is that Congress sought toinsure that such authorizations could be revoked atleast once a year and at the termination of any "ap-plicable collective agreement." Consistent with thisinterpretation of congressional intent, the courts haveconstrued Section 302(c)(4) to permit the use of au-thorizations which automatically renew unless theyare revoked during an escape period ofL for example,10 days before or after the expiration of I year fromtheir execution or the termination of the applicablecollective-bargaining agreement. See, e.g., LittonBusiness S.'vslems, Inc., supra:, /malgamnated Meat('ltterv and Allied Workers of North A. merica, LocalNo. 593 v. Shen-,Mar Food Products. Inc., 405 F.Supp.1122 (W.D.Va., 1975). See also "Justice Department'sOpinion on Checkoff of May 13, 1948," 22 LRRM 46(1948). Thus, there is no violation of Section 302(c)(4)if checkoff authorizations are irrevocable for statedperiods and automatically renewed fr like periods,as long as employees are accorded an opportunity torevoke their authorizations at least once a year and atthe termination of any applicable collective-bargain-ing agreements. And the limiting of the opportunityto revoke to a reasonable escape period, such as be-tween 20 and 10 days before the expiration of eitherof these periods, does not require a different result.Our dissenting colleague's conclusion that Section302(c)(4) mandates that checkoff authorizations be re-vocable at will whenever there is no collective-bar-gaining agreement in effect, and that an attempt tocountermand that principle per se violates Section 8,is based on a fundamental misinterpretation of thecases on which she relies. Those cases hold that,where an intent that checkoffs be revocable at willfollowing the expiration of a collective agreement isevident from the applicable collective-bargainingagreement or from the checkoff authorizations them-selves, it will constitute a violation of the Act for anemployer and a union to seek to countermand thatintent. Thus, in International Chemical WorkersUnion. Local 143, AFL CIO (Lederle Lahoratories,Division of/American Cvtanamid Conmpany). 188 NLRB138 executed checkoff authorizations which cxpres.s/l con-templated the possibility of periods when no contractwould be in effect. The authorizations provided thatthey would be irrevocable except for two escape peri-ods; one 10-day period ending 10 days prior to theexpiration of I year from the date the authorizationwas executed: and one 10-day period ending 10 daysprior to the expiration of any collective-bargainingagreement in effect or which became effective afterthe execution of the authorization. Since the employ-ees did not revoke their authorizations during eitherof these escape periods, the Union and the Employerwere justified in considering the authorizations stillvalid. Hence, we see no good reason to hold unlawfulRespondent Union's request (or the Employer's ac-quiescence in that request) that the Employer con-tinue to deduct dues pursuant to such outstandingcheckoff authorizations. Accordingly, we adopt theAdministrative Law Judge's dismissal of the com-plaints.ORDLERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaints be, and they hereby are.dismissed in their entirety.MEMBt R MURPIIY, dissenting:The majority is holding that checkoff authoriza-tions here are legally revoked only during the 20 to10-day period prior to expiration of the collective-bargaining agreement or the anniversary of thecheckoff authorizations, as provided therein. Accord-ingly, they find that revocations made during the con-tract hiatus period were ineffective and that Respon-dents did not violate Section 8(h)(1(A) and (2) andSection 8(a)(l) and (3) of the Act by their failure tohonor them. I disagree. I find that, as a matter of law,under the clear mandate of the proviso to Section302(c)(4) of the Act, a dues-checkoff authorization isrevocable when a collective-bargaining contract is notin effect. The appropriate parts of Section 302(c)(4)read:Sec. 302. (a) It shall be unlawful fior any em-ployer or association of employers ... to pa,lend, or deliver... anv money or other thing ofvalue-* * * * *(2) to any labor organization ... which repre-sents ... any of the employees of such employer705 (1971), the Board found, inter alia, that a uniondid not violate Section 8(b)(1)(A) when it demandedthat dues he checked off during a contractual hiatusperiod pursuant to unrevoked checkoff authoriza-tions. To be sure, our dissenting colleague is correctin observing that the Board stated that "all of theauthorizations became terminable at will after thecontract expired." Id. at 707. But she fails to note thatthe Board also specifically stated that the dispute wasone "involving contract interpretation rather thanone involving an interpretation and application of theAct." And in Lowell Corrugated Container Corpora-lion, 177 NLRB 169 (1969), the Board adopted thetrial examiner's finding that an employer did not vio-late the Act when it continued to honor unrevokedcheckoff authorizations after the expiration of thecontract. Moreover, the cases cited by the trial exam-iner in Lowell Corrugated Container Corporation holdthat revocations of checkoff authorizations must behonored after the expiration of a collective-bargain-ing agreement if, either by their express terms3or byimplication,4it is clear that they were intended to berevocable at will when no contract was in effect.'In agreement with the Administrative Law Judge,we do not believe the facts here warrant finding thatRespondents committed an unfair labor practice bythe continued deduction of dues after the contractexpired and employees attempted to revoke theircheckoff authorizations. The employees voluntarilySee Merchants Fast Motor Lines, 171 NLRB 1444 (1968) (aulhorizationswere expressly revocable at any time). Similarly. in San Diego Cournt District Council of Carpenters and Joiners of America (Campbell Industries) 243NLRB 147. the Board holds today that a union violated Sec. 8(bXlX)A)when it caused the employer to continue to withhold dues from employees'wages after those employees had successfully resigned from the union Al-though resignation ordinarily does not revoke outstanding checkoff authori-zations, the Board holds that it did so in that case because the authorizationsspecifically provided that they were "in consideration of the benefits receivedas a result of membership in the Union." Cf. Lederle lrhboratories, AupraSince such language does not appear in the authorizations used in the instantcase, our dissenting colleague's contention that our decision is "directly inconflict" with Campbell is plainly wrong.'In Bedford Can Manufacturing Corp., 162 NLRB 1428 (1967),. and inPenn Cork & Closures. Inc.. 156 NL.RB 41 1(1965), enfd. 376 F.2d 52 (2d Cir.1967), the Board held that a vote to deauthorize a union from maintaining aunion-securit) clause made outstanding checkoff authorizations revocable atwill. The Board reasoned that it would not infer that "absent the compulsionof the union-security clause to pay dues], the employees would have acqui-esced in the renewal of their checkoff authorizations." 162 NLRB at 1431.But a similar inference is not warranted regarding a contractual hiatus pe-riod.5 See also The Associated Press. 199 NLRB 1110 ( 1972). petition for reviewdenied 492 F.2d 662 (D.C. Cir. 1974), where the Board found that an arbitra-tor's award. holding that authorizations which are valid otherwise do notautomatically become revocable at will during a hiatus between contracts,was not repugnant to the policies and purposes of the Act under SpielbergManufacturing Company. 112 NLRB 1080 (1955).In her dissenting opinion, our colleague points to a remark by the trialexaminer in Lowell Corrugated Container Corporation that "the employee isfree to repudiate or revoke his authorization at any time after the contractexpired" as supporting her views here. Our colleague fails to note. however.that the cases cited by the trial examiner in connection with this dictumobservation plainly do not support such a broad proposition* * *FR IT1-0-I.A Y139 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) The provisions of this section shall not beapplicable ...(4) with respect to money de-ducted from wages of employees in payment ofmembership dues in a labor organization: Pro-vided, That the employer has received from eachemployee, on whose account such deductions aremade, a written assignment which shall not beirrevocable for a period of more than one year,or beyond the termination date of the applicablecollective agreement, whichever occurs sooner;There is no dispute concerning the facts and brieflythey are as follows: The Union and the Company hada bargaining agreement which expired on June 9,1976. Thereafter, on October 25, 1976, they enteredinto a succeeding agreement. Despite the second con-tract's being retroactive to June 10, there was, forpurposes here, no agreement in effect between June 9and October 25. Both of the contracts contained anagency-shop provision requiring in effect that eachemployee pay union dues as a condition of employ-ment and also a dues-checkoff provision providing forcompany deduction of dues from the pay of employ-ees who submitted authorization forms. The particu-lar authorizations provide essentially that they wouldbe irrevocable for a year or "until the termination ofthe collective bargaining agreement now in effect...." They further provided that revocation of autho-rization could be effected by written notice given notmore than 20 nor less than 10 days prior to the expi-ration of each -year period or of the applicable bar-gaining agreement.On or about July 27, 1976-that is, during the June9 to October 25 contractual hiatus period-six em-ployees submitted notices to the Company and theUnion stating they were terminating their unionmembership and were withdrawing authorization forthe checkoff of their union dues. As a consequence,the Company stopped deducting dues from the sixemployees' pay. The Union, by letter dated August27, objected to the Company's honoring the revoca-tions which it stated was "contrary to the check-offauthorizations." More specifically, it contended, asdoes the majority here, that the revocations were noteffective because the forms specified they be sub-mitted "between ten (10) and twenty (20) days priorto the anniversary of the authorization or terminationof the existing contract." Since none of the revoca-tions in dispute here was submitted during this pe-riod, the Union demanded that checkoff of the sixemployees' dues be reinstated. The Company, with-out the affected employees' consent, complied as ofSeptember 4, 1976, with the Union's demand.In dispute here is the effectiveness of the employ-ees' checkoff revocations and the legality of the Com-pany's and the Union's failure and refusal to honorthose revocations. The Union's position is, as thefacts recited above indicate, straightforward. It basi-cally contends, as it stated in its letter to the Com-pany, that, as the employees did not submit their re-vocations during the "escape" period just prior to thecontract's expiration period, each authorization wasrenewed for another term as specified by its provi-sions. The General Counsel6contends, however, thatthe duration of the authorizations was limited by theparties' bargaining agreement to the period of thatagreement, that the authorization escape period wastoo limited and thus in effect not binding on employ-ees, that during the contractual hiatus period the au-thorizations were terminable at will, and thus the re-vocations submitted in July were necessarily effective.The Administrative Law Judge and presumably mycolleagues of the majority-concluded essentially thatthe authorizations were not controlled by or tied tothe language of the bargaining contract but wereseparate agreements to be separately construed; thatthe provided "escape" period was not unlawfully re-strictive; and that, in consequence of the foregoing,the authorizations had, as the Union argues. renewedfor another binding term at the time the disputed re-vocations were submitted. He found no violations inthe refusal to honor them. The majority agreed.I find in agreement with the General Counsel thatthe authorizations were revocable upon request dur-ing the contractual hiatus period. As I indicatedabove, this result is fully supported by a reading ofthe plain language of Section 302(c)(4) of the Actwhich provides, inter alia, that a wage assignment"shall not be irrevocable ... beyond the terminationdate of the applicable collective agreement ...." Nolegal exegesis looking for vague implications of thelanguage used or for some veiled legislative intent isnecessary here, for the language is clear on its facethat once the contract terminates the authorization isrevocable. And this rather obvious conclusion is inaccord with past Board decisions on the matter.7b The Company filed no brief in support of its position in failing to honorthe revocations.7 See Internarional Chemical Workerr Union, Local 143, AFL CIO (Led-erle Laboratories, etc), 188 NLRB 707 (1971). where the Board stated thatauthorizations in a union's possession "became terminable at will after thelunderlying] contract expired ...." See also Lowell Corrugated ContainerCorporation, 177 NLRB 169 (1969). in which the Board adopted the admin-istrative law judge's (then called trial examiner) decision in which it wasconcluded that "[the] employee is free to repudiate or revoke his authoriza-tion at any time after the contract [sanctioning the authorization] expired."177 NLRB at 173. But see The Associated Press 199 NLRB 1110 (1972).cited by the Administrative Law Judge in this proceeding in support of hisresult. In that case, the Board essentially held not repugnant to the Act anarbitration decision to the effect that revocations must be submitted duringthe authorizations' escape period and did not become terminable at will withthe expiration of the underlying contract. Insofar as the arbitrator's conclu-sions involve an interpretation of the provision of the Act. they are obviouslywrong. And I find it difficult to conceive that the members of the majority inthis case would in effect defer to an arbitrator where a basic interpretation ofthe Act is involved. Consequently, The Associated Press case is of no help inresolving the issues here before the Board.140 DECISIONSTATEMENr OF tll: CASICHARLES W. SCHNEIDER. Administrative Law Judge: OnSeptember 13, 1976, Rosalee Salinas, the Charging Party.filed separate unfair labor practice charges pursuant to theNational Labor Relations Act, 29 U.S.C.. §151 cr xeq..against Frito-Lay, Inc., the Company, and against Amalga-mated Meatcutters and Butcher W'orkmen of North Amer-ica, Local 540, the Union.On January 19, 1977, the Acting Regional Director forRegion 16 of the Board issued a complaint upon the chargeagainst the Union. On February 9. 1977. the Regional Di-rector issued a complaint upon the charge against the Com-pany. and consolidated the two cases.The complaints allege, in sum. that the Company. at theinsistence of the Union. deducted union dues from the paof Salinas and five other employees,' although the employ-ees had revoked their authorizations for such deductions.By such action the Company allegedly violated Section8(a)(1) and (3) of the Act, and the Union violated Section8(b)(1)(A) and (2) of the Act.The Company and the Union dulb filed answers denyingthe commission of unfair labor practices.Thereafter the parties entered into stipulation as to thefacts. The stipulation provided for a waiver of hearing onthe complaints and for submission of the matter to a dulsdesignated administrative law judge. Thereafter I was dulvdesignated the Administrative Law Judge. Briefs were sub-sequently filed by the General Counsel and the Union. andhave been considered. Upon the record thus made, and thebriefs, I make the following:FINI)IN;S OF FA( II. JURISDICTION AND l.ABOR ORGASIZ.ATIONThere is, furthermore, no need to consider, as didthe Administrative Law Judge, whether or not an au-thorization is tied to or controlled by the "applicablecollective agreement," for the statute is patently con-cerned solely with the existence of a current bargain-ing agreement as a condition precedent to an employ-ee's being held to an irrevocable checkoff. Neither isit necessary to consider if the contract gave rise to, orlimits, or otherwise seeks to affect the checkoff, forthe matter before the Board concerns a statutory, notcontractual, limitation on checkoff. Similarly, that theemployees may have, pursuant to the language of theauthorizations, been able to revoke their authoriza-tions shortly before the contract expired is of no con-sequence concerning the present issue, for contractualpermission to revoke prior to termination cannot limitan employee's statutory right to revoke after termina-tion, when no contract is in effect.8In short, contrary to the position taken by the ma-jority, Section 302 provides on its face that the employ-ees could revoke their authorization after the contractterminated, and that is what they did. Consequently,the Company's failure to honor those revocationscompelled the employees to submit to a checkoff theyno longer authorized-and had legally canceled andforced the employees as a condition of employment tothe Union where there was no lawful union-securityprovision in effect. By failing to honor the revocationsthe Company violated Section 8(a)(3) and (1) of theAct, and the Union by causing the Company to fail tohonor the revocations violated Section 8(b)(l)(A) and(2). 1 would so find9and issue an appropriate reme-dial order.'0m Whether or not the limited "escape" penod specified in the authorizationwas legally sufficient is not relevant to the issue under consideration. Never-theless, for purposes of discussion in this proceeding, I assume that it was.The majonty's contrary position seems to be on essential points directlyin conflict with its decision in San Diego CounOt District Council of Carpen-lers and Joiners of America (Campbell Industries), 243 NLRB 147 (1979).There the majority held that a resignation from union membership during acontractual hiatus period automatically canceled outstanding unrevoked au-thorizations. Here it holds that a revocation in addition to a resignation doesnot during a contractual hiatus period cancel an outstanding revocation.However. these inconsistencies do not bother the majority.I Contrary to the argument of my colleagues. I quite obviously am notcontending that Sec. 302 of the Act created a new unfair labor practice, andthe difference between us, as they should realize, does not concern any suchmatter. But I do appreciate that by so confounding our differences they haveprovided themselves with several really irrelevant cases to cite against mypurported position. This is commonly referred to as knocking down straw-men, or perhaps even strawwomen. What I am obviously holding is that theauthorizations in dispute were effectively terminated and, thus, that the con-tinued checking off was unlawful. My position is predicated on my conclu-sion that, once the underlying contract giving rise to authorizations hadexpired, the authorizations, irrespective of their specific language, becameterminable at will. A plain reading of Sec. 302 and of the cases I cite, withoutthe strained exegesis of the majonty, seems to me. as I point out above, tosoundly support this result. But, alas, I have failed to convince my colleaguesof that fact and therein lies our difference.Frito-Lay. Inc., herein called Frito-La., is a Delawarecorporation with its principal office in Dallas. Texas. whereit is engaged in the manufacture and distribution of snackfood products. During the past year, Frito-Lay. in thecourse and conduct of its business operations from its )al-las, Texas. facility purchased and received goods and mate-rials valued in excess of $50.000 which were transported toits place of business in Dallas. Texas. in interstate com-merce directly from suppliers in States of the United Statesother than the State of Texas. Frito-Lay is, and has been atall times material herein. engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The Union is. and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.If. THE UNFAIR LABOR PRAC II(ICSA. The IssueThe issue is the validity of the continuation of union duesdeductions by the Company from the wages of the sixI Sheryl Carroll. Winnie Cole, Shirley Fae Green, Marie Myrtle Rle.and Mary Spain.FRITO-LAY141 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDnamed employees, pursuant to the Union's insistencethereon, after the employees had sought to revoke authori-zations previously given for such deductions. More specifi-cally, the question is whether the authorizations could, con-sistently with Section 302(c)(4) of the Act, be maderevocable only during a specified and limited period oftime, and if so, whether such a limitation on revocationapplies during a period of time when a collective-bargain-ing agreement is not in existence.B. Section 302(c)(4)Section 302 of the National Labor Relations Act, interalia, prohibits the payment of money by an employer to alabor organization, with certain exceptions. Among the ex-ceptions is one, in Section 302(c)(4), permitting an employerto deduct union dues from the wages of an employee,...Provided, That the employer has received fromeach employee, on whose account such deductions aremade, a written assignment which shall not be irrevo-cable for a period of more than one year, or beyondthe termination date of the applicable collective agree-ment, whichever occurs sooner....C. The FactsI. The contractsSince 1964 the Company and the Union have continu-ously been parties to collective-bargaining agreementswhich have included provsions for deductions by the Com-pany of union membership dues from employees' wages,upon written authorization signed by the employees. Twoof those bargaining agreements are involved in the presentcontroversy. The first became effective on June 10, 1973,and expired on June 9, 1976; the second was executed onOctober 25, 1976, retroactive to June 10, 1976, and effectiveto June 9, 1979. No contract was in existence covering theperiod between June 9 and October 25, 1976, until the newand retroactive agreement was executed on October 25,1976.Both of those contracts contained clauses providing thatunion membership was not compulsory, but setting up an"agency shop": that is, provision that nonmembers of theUnion were required to pay the Union the equivalent ofunion dues. The Union further agreed to accept into mem-bership, without discrimination, any employee who prop-erly tendered application, and to represent all unit employ-ees fairly without regard to union membership.In addition, the contracts required the Company to de-duct from the wages of employees who executed writtenauthorizations permitting it, monthly dues and initiationfees, and to remit those sums to the Union.Those various provisions are found in articles 2 and 3 ofthe 1973 76 contract, and its 1976 successor, which read asfollows:ARTICLE 2Authorized Dues DeductionSection I. The Company shall deduct, as to eachemployee who shall authorize it in writing in an appro-priate form agreed to by the Union and the Company,and as to each employee who has heretofore executeda form which is on file with the Company and whichhas not been revoked, and for so long only during theperiod of this Agreement is in effect as such authoriza-tion shall remain in force, from the first pay payable tosuch employee each month, monthly union dues andinitiation fees for the current month and remit same tothe appropriate Local Union Officials. This authoriza-tion shall take effect as of the date hereof and shallcontinue in effect for successive one-year periods oruntil the termination of this Agreement.ARTICLE 3Agency ShopSection .Membership in the Union is not compul-sory. Employees have the right to join, not join, main-tain, or drop their membership in the Union as theysee fit. Neither party shall exert any pressure on ordiscriminate against an employee as regards such mat-ters. The Union agrees to accept into its membershipwithout discrimination any employee who properlytenders application for such membership.Section 2. The Union is required under this Agree-ment to represent all of the employees in the bargain-ing unit fairly and equally without regard to whetheror not any employee is a member of the Union. Theterms of this Agreement have been made for all em-ployees in the bargaining unit and not only for mem-bers of the Union. and this Agreement has been ex-ecuted by the Employer after it has satisfied itself thatthe Union is the choice of the majority of the employ-ees in the bargaining unit. Accordingly, it is recognizedthat it is fair for each employee in the bargaining unit,whether a Union member or not, to pay his propor-tionate share of the cost of representation and assumethat share of the obligation along with his receipt ofequal benefits contained in this Agreement.Section 3. In accordance with the policy set forth inSections I and 2 of this Article, each employee who isnot a member of the Union shall be required to pay theUnion, the employee's exclusive bargaining representa-tive, an amount of money equal to that paid by anemployee in the bargaining unit who is a member ofthe Union, which shall be limited to an amount ofmoney equal to the Union's regular and usual dues.This amount of money is in payment for services ren-dered by the Union and is not payment for the privi-lege of work. Accordingly, it is not, nor is it intended tobe, a work permit or a condition for the privilege towork. It is a payment necessary to preserve, and toprevent limitations upon, the bargaining power of theUnion and its power to represent the employees as totheir wages, hours, grievances, terms and other condi-tions of employment. For present employees, such pay-ments shall commence thirty-one (31) working daysfollowing the effective date or on the date of executionof this Agreement, whichever is later, and for new em-ployees, the payment shall start thirty-one (31) work-ing days following the date of employment.142 These formls have been contintousl mIn use since 1964.All six of the employees involved signed such authoriza-tions on or about the follouwing dates: Sherl Carroll. Jul28. 1973: Winnie Cole, November 28. 1973: Shirle FayeGreen. March 26, 1970; Marie MNrtle Rile. February 10.1964: Rosalee Salinas. ebruary 27. 1973: Mar Spain.July 24. 1964.23. The attempted revocations and the resultOn or about July 27. 1976. all six of the involved emplo!-ees attempted to terminate their memberships in the Unionand to revoke their dues authorizations, hb delverin to theCompan and the Union the lllow-ing ritten notice, datedJuly 27, 1976, signed hb each of the emploeeSWe. the undersigned. hereb terminate our memrnber-ship in Amalgamated Meat ('utters and ButcherW'orkmen of North America ,\ l. ('10() .ocall nionNo. 540 .... We no longer authorize the itlhdra, al ofunion dues from our paychecks.Pursuant t that ntice, the ('omp;anl ceased lmakingdues paroll deductions t r the six emplo ec oni o aboutJul 31, 1976, and made no deductions during the month of'August.Thereafter, by letter dated August 27. 1976. the niondemanded that dues deductions be reinstituted for thoseemployees. he tnion's letter stated. in prt:Your action is contrar, to te checkoff authorizationlin our tfiles t'ir each of these individuals.The letter then quoted the tex\t of the authoriitiont,'. andconcluded:The sum of' this language is that depending uponwhich occurs first. notification of termination of check-off authorization must be forwarded between ten (10}and twenty (201 days prior to the anniversary of autho-rization or the termination of the existing contract.None of the above referenced individuals have metwith this requirement.On behalf of Local 540 we demand that ou deductand forward union dues from the above referenced in-dividuals.Thereafter. the Company reinstituted the pastroll duesdeductions effective September 4, 1976, without conulilngthe employees concerned and absent the execution f niesdues deduction authorizations bh said employees. aind hascontinued to deduct and remit such dues to the nion on aregular periodic basis. At no time between June 9. 1976.and September 4. 1976. did the Company and the Unionnegotiate a new collective-hargaining agreement to succeedthe one which terminated on June 9. 1976.2 Spain's card is undated, hut it is stipulated that she signed the authoriza-tion on or about the date given2. The checkoff authorizationsThe checkoff authorizations signed by employees. includ-ing the six involved here. which also included applicationfor membership in the Union. were in the following firm:DESIGNATION AD CIIECKOFF AUTHORIZATIONI hereby request and accept membershipin Amalgamated Meat Cutters and ButcherWbrkmen of North America, Local Union No.540, and designate said labor organiza-tion as my sole and exclusive represen-tative for the purposes of collectivebargaining with my Employer in respectto rates of pay, wages, hours of employ-ment or other conditions of eployment.I further authorize and direct myEnployer, , at Store No. ,todeduct from the first pay payable to meeach mDonth the initiation fee and theregular monthly Local Union dues forthe current (or preceding) month and toremit the same to the Financial Sec-retary of said Local Union.This authorization shall take effectas of the date hereof and shall remainin effect until revoked by me as here-inafter set forth. This authorizationshall be irrevocable for a period ofone year from the date hereof, or untilthe termination of the collectivebargaining agreement now in effect be-tween my Employer and the Union, or,if no such agreement is now in effect,until the termination of any collectivebargaining agreement which may hereafterbecome effective between my Employer andthe Union, whichever occurs first.This authorization shall be irrevocableafter the expiration of the shorter ofthe periods above specified for furthersuccessive periods of one year from thedate of expiration of such period oruntil the termination of any collectivebargaining agreement which may beeffective during such successive periods,whichever occurs first. Revocation ofthis authorization shall be effectiveonly if I give written notice of suchrevocation to my Employer with a copy tothe Local Union, not more than twenty(20) days and not less than ten (10)days prior to the expiration of eachperiod of one year or of the applicablecollective bargaining agreement between my Employer and the Union, which-ever occurs first.FRITO-I.AY143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. ContentionsNo contention is raised concerning the validity of theemployees' termination of their union membership. Nor isissue raised as to their obligation to continue to pay dues tothe Union under the "agency shop." Neither issue beingpresented, no opinion is expressed on them.The General Counsel contends that, under what hedeems to be the Board's interpretation of Section 302(c)(4).the "escape" or "window" provision of the checkoff autho-rizations limiting revocations to a period of 10 days shortlyprior to the expiration of 1 year from the anniversary date.or of an applicable collective-bargaining agreement, which-ever occurs first, is invalid, and that when the 1973 76 con-tract expired, the authorizations became revocable at will.I heref'ore. the contention runs, the Company violated Sec-ion 8(a)(I) and (3) of the Act by refusing to honor therevocations after September 3, 1976, and the Union vio-lated Section 8(b)( 1}(A) and (2) of the Act by causing theCompany to do so.In addition, the General ounsel contends that, as tolar Spain. the dues authorization was not binding at allhecause it does not reflect the date it was signed and/or theemployer to whom it is directed.The Uinion contends that the employees had a definiteand aited upon means for revoking the authorizationsduring the escape or window period, failed to avail them-selves ol it. and the authorizations were therefore automati-cally renewed for another year beyond June 9, 1976-theexpiration date of' the 1973 76 contract.The Company has not filed a brief. Hence its contentionsare limited to the denials in its answer that it committedunfair labor practices.E. ('onclusionsUnder article 2 of the bargaining contract, and the termsof the authorizations, the Company is required to deductunion dues and initiation fees from the wages of employeeswho have authorized it, and remit them to the Union.'The only question presented is the validity of the Compa-ny's and the Union's actions respecting the proper interpre-tation of the authorizations; the construction of the con-tract is not in question, except in one respect which I findneither relevant nor apt. Thus, the General Counsel urgesthat since article 2 of the contract only authorizes the Com-pany to deduct dues and fees from wages "for so long onlyduring the period of this Agreement is in effect as such autho-rization shall remain in force [emphasis supplied]," the au-thorizations terminated with the expiration of the contract.I find that contention not sustained. The problem does notI Sec. 302(c(4) refers specifically to the deduction of "membership dues"only. However, on May 13, 1948, the U.S. Department of Justice, in re-sponse to a request from the Solicitor of the U.S. Department of Labor foran opinion as to the legality under Sec. 302(c) of certain types of checkoffauthorizations, issued an opinion stating, inter alia, that "initiation fees andassessments, being incidents of membership, should be considered as fallingwithin the classification of 'membership dues." 22 LRRM 46, 47. That opin-ion has not, to my knowledge, been challenged since. In including initiationfees within the deductible sums, art. 2 of the contract, and the authorizationshere, are found to be within the latitude permitted by the statute. No con-trary contention is raised.involve construction of the contract, an undertaking towhich the Company and the Union are the primary parties,but the construction of the authorizations, which are quiteindependent agreements to which the contracting partiesare the Company and the employees. Whether the Unionhas any interest in the authorizations, such as a third partybeneficiary or an assignor, sufficient to give it a right ofaction in their enforcement, need not be determined, and Iexpress no opinion on it.' While anyone may choose towaive, or agree not to accept, benefits accruing to him as acollateral consequence of arrangements between other per-sons, the substantive rights and obligations of the employ-ees and the Company created by the contracts betweenthem cannot be altered by agreements between the Com-pany and the Union.The General Counsel's relevant contentions are based ontwo apparent premises: (1) that the limited escape or win-dow period permitting revocation only if notice is given"not more than 20 and not less than 10 days" prior to theexpiration date is illegal, and (2) as a consequence all revo-cations became revocable at will upon expiration of thecontract.The General Counsel cites no relevant authority for thatproposition, though he does cite what I deem to be a distin-guishable case: N.L. R.B. v. Atlanta Printing Specialties andPaper Products Union [The Mead Corporation], 523 F.2d783 (5th Cir. 1975), discussed later. Indeed, the contentionis contrary to the opinion of the U.S. Department of Justicedated May 13, 1948, referred to .supra. In that opinion theDepartment stated that, in its view, an authorization whichdeclared that it...shall be automatically renewed ...unless writtennotice is given by me to the Employer and the Unionnot more than twenty (20) days and not less than ten(10) days prior to the expiration of each period of one(I ) year, or of each applicable collective agreement ...whichever occurs sooneris "properly a matter for judicial interpretation," but thatthe proposed form "does not appear to be 'irrevocable for aperiod of more than one year'," and therefore,...we are of the opinion that the check-off under theproposed form of authorization would not appear toconstitute a willful violation of subsection (c)(4), and,further, a case arising under this set of facts should notbe considered an adequate basis for prosecution. [22LRRM 46, 47]The escape period provided in the present case appearsto track precisely that described in the Justice Departmentopinion and found not to be an adequate cse for prosecu-tion. Of course, that opinion did state that the problem wasone "properly a matter of judicial interpretation." But un-less there is authority, either in decisions of the Board or ofthe Courts, establishing the invalidity of limited escape pe-riods under Section 302(c)(4), it would appear to me thatthe opinion of the Department of Justice has by this time' See, for example, the arbitrator's statement in the case of The As.vAiuaedPress, 199 NLRB 11 10, 112. (1972), a case more fully discussed inroa. to theeffect that a checkoff authorization was "essentially a wage assignment bythe employee in favor of the Union."'144 In my opinion, the 4 Alanm Printing case therelore stanids,not for the proposition that upon expiration of a collccti c-bargaining contract an authorization under Section302(c)(4) becomes revocable at will. but rather for the prin-ciple that premature negotiation of a new contract cannotoperate to extend the period of irrevocability beyond thestatutory period.Seemingly supportive of the view that the conduct of theCompany and the Union here did not deprive the emplo%-ees of any rights under Section 302(c)(4). is the casc of I/'hAssociated Press, 199 NLRB II10, pet. for reviews denied492 F.2d 662 (D.C. Cir. 1974).In that case a collective-bargaining contract between theWire Service Guild and the Associated Press was due toexpire on December 31. 1968, but was extended by mutualconsent on a day-to-day basis until about January 4. 1969.A new tentative agreement was reached on Januar\ 17.which was ultimately executed on April 25. retroactie toJanuary 15. During the period when no collective-bargain-ing agreement was in effect, a number of members of theGuild attempted to revoke their authorizations for checkoffof Guild dues from their wages. The authorizations relevanthere,6 in standard form, provided for automatic renewal atthe end of each anniversary period or contract expirationdate, unless written notice of revocation was given to theAssociated Press and the Guild "not more than thirty (3()days and not less than fifteen (15) days)" prior to the appli-cable expiration date. For purposes here, that date was theexpiration of the contract. The Associated Press honoredthe revocations. over protest by the Guild that the escapeperiod was December 2 to 16. Ultimately. by Court order.the issue was submitted to an arbitrator pursuant to a con-tractual clause. The arbitrator held that the authorizationspermitted revocation in the periods December 2 to 16. andDecember 7 to 22, but at no other time, and that the at-tempted revocations in January were of no effect. (199NLRB at 1112.)Both the General Counsel and the Associated Press con-tended before the Board that the checkoff authorizationsbecame terminable at will during the contractual hiatus,thus rendering the arbitration award "patently repugnantto basic Board law," (199 NLRB at 1112-13.) The Boardthus summed up the arbitrator's decision:In dealing with AP's argument that during the hi-atus the revocation requirements of authorization formA were of no force and effect, thus permitting the in-volved employees to revoke at any time and in anymanner during that period, the arbitrator, in finding nomerit in AP's contention, reasoned that the checkoffauthorization was essentially a wage assignment by theconsequently unable to file a timely notice of revocation. As the court in theMurtha case said:In the instant case, neither of the above fixed dates for revocation beingascertainable, we are of the opinion that authorizations were, duringsaid penod. revocable at will, and that the Company subsequently hadno authority to further deduct union dues. ." [42 LRRM 28541In the instant case, unlike Murtha and unlike Atlanta, the emplosees knewprecisely when the contract was to expire, no changes had been made ill theexpiration dates, and the employees thus had ample opportunity to revoketheir checkoffs during the escape periods'Other authorizations involved in the case do not bear on the instantproblem.acquired the status of persuasive interpretation, and thatthe authorizations here were therefore automatically re-newed for another year by the failure of the alleged discrim-inatees to give notice of revocation between May 20 andMay 30, 1976. Widespread use of the escape requirementsince the issuance of the opinion suggests that it has beenadopted as the law of the market place, and thus not to bedisplaced without persuasive reason. If that is so, the Uniondid not commit an unfair labor practice by demanding theresumption of dues payments pursuant to the authoriza-tions, or the Company by resuming them.The Board's decision in the case of Atlanta Printing Spe-cialties, 215 NLRB 237, enfd. 523 F.2d 783 (5th Cir. 1975),provides no authority for the General Counsel's contentionto the contrary, though the court's decision contains a state-ment on which the General Counsel relies.In that case the authorizations provided for a 15-day es-cape period immediately preceding the anniversary date ofthe authorization or the termination date of the collective-bargaining agreement, whichever occurred first. The bar-gaining agreement was scheduled to expire on November 1.,1973. Between October 17 and November 1, 1973, withinthe 15-day period, a number of employees gave notice ofrevocation of their authorizations. However, in the interim,on October 13, 1973. the union and employer involved pre-maturely negotiated another agreement effective October15. The employer, at the insistence of the union, then re-fused to honor the revocations. The Board found the ac-tions of the employer and the union in those respects un-lawful, on the ground that they had denied the employeesthe opportunity, guaranteed by the statute, to terminate theauthorizations at least once yearly. That decision, of course,is clearly consistent with the purposes and the command ofSection 302(cX4), and is not authority for a finding of viola-tion here.The statement of the circuit court in that case, which theGeneral Counsel deems supportive of his position, is to theeffect that, "the Union concedes that where there is no col-lective bargaining contract in effect, dues checkoff authori-zations are revocable at will. See Murtha v. Pet Dairyv Prod-ucts Co., 44 Tenn. App. 460, 314 S.W. 2d 185 (1975), [42LRRM 2850]." (Atlanta Printing at 788). I do not interpretthat statement as a declaration by the court that duescheckoff authorizations are revocable at will in the absenceof a bargaining agreement, for the court's opinion clearlydiscloses its understanding that a valid dues assignmentmay be made under Section 302(c)(4) in the absence of abargaining agreement. The court's words are, in my opin-ion, a statement of the union's position (and not necessarilyone the court adopted), or in the alternative a declarationthat where proper notice of revocation is given, or cannotbe given because of ambiguity or concealment, the authori-zation is terminable at will-a conclusion quite support-able.'5 This interpretation of the Allanta opinion seems reinforced by the factsof the Murtha case cited by the court, apparently as authority. There theemployees had signed authorizations providing for a 15-day escape period.between 60 and 75 days before the contract expired, without specifying anydates. The contract was then extended indefinitely pending negotiation of anew agreement. Thus, the employees were unable to determine the termina-tion date of the old agreement, or the dates of the escape penod, and wereFRITO-I.AY145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee in favor of the Union which existed apartfrom the collective-bargaining agreement and therefore"survived the expiration of the contract and the em-ployees were bound by its terms as was the emloyer."In this regard, the arbitrator further explained that,while termination of the contract, if sooner than a yearfrom the annual revocation date, affords an employeethe opportunity to revoke in less than a year, thecheckoff by its terms lawfully required that this oppor-tunity be exercised during the specified 15-day periodbefiore contract expiration. Finally, the arbitratorfound that Section 302(c)(4) of the Act only requiresthat the checkoff be revocable at least once a year, andthat one such time may be measured by the contract'sexpiration date, if sooner than the annual revocationdate; however, the arbitrator held that the statute doesnot require that the authorization cease upon contracttermination.To the extent relevant here, the Board found the arbitra-tor's award in Associated Press met the standards set forthin Spielberg Manufacturing Company, 112 NLRB 1080(1955), for recognition of an arbitrator's award as disposi-tive of an issue before the Board, and therefore dismissedthe complaint in that respect.Thus, the Board appears to have specifically rejected theargument that during a contractual hiatus an employeemay terminate his checkoff at will. While the Board's ac-ceptance of an arbitrator's apparently reasonable findingsof fact may not necessarily indicate that the Board wouldhave found the same way as a matter of first impression, anarbitrator's legal premises "patently repugnant to basicBoard law", are not acceptable under Spielberg principles,and must consequently be rejected. The Board found thearbitrator's award in Associated Press "not clearly repug-nant to the purposes and policies of the Act." (199 NLRBat 1114) It must therefore be said, as a minimum, that theAssociated Press case stands for the proposition that it iscompatible with the Act to hold as a matter of law, () thatcheckoff authorizations otherwise valid do not automati-cally become terminable at the will of the employee duringa hiatus between collective-bargaining contracts, (2) thatescape periods of limited and reasonable duration are au-thorized by Section 302(c)(4), and (3) that enforcement ofauthorizations otherwise valid, in circumstances compatiblewith those principles, is not an unfair labor practice.In the instant case the escape period, identical with thatapproved by the Department of Justice in 1948, is limitedand reasonable, and the alleged discriminatees failed toavail themselves of the opportunity to revoke the authoriza-tions during the escape period. The authorizations weretherefore renewed according to their terms for the appropri-ate statutory period.On balance, then, I conclude that the General Counsel'scontentions are not sustained. Decisions cited by the Gen-eral Counsel dealing with requirements for maintenance ofunion membership or their application are inapposite to thepresent problem. No question of maintenance of such mem-bership, or of compliance with the agency shop requirementof the contracts, is raised by the pleadings; the issues re-volve solely around rights and obligations arising from duescheckoff authorizations under Section 302(c)(4). A duescheckoff clause is not a union-security device. Shen-MarFood Products, Inc., 221 NLRB 1329, 557 F.2d 396 (4th Cir.1977); N.L.R.B. v. Atlanta Printing Specialties, supra at786 787. There was no contractual requirement for unionmembership as a condition of employment. Hence, authori-ties dealing with such requirements, or other union security,disciplinary, or union activity problems, are inapplicable.Additional theory as to SpainConcerning employee Mary Spain, the General C('ounselargues that because her checkoff authorization does notbear on its face a date of execution or the name of anemployer, it is in essence a nullity, since no period of expi-ration can be deduced from it, and no employer named towhom it can be presented to be honored.However, the stipulation establishes the date Spainsigned the authorization as about July 24, 1964. and satis-factorily permits the inference that the Company was theintended employer.Thus, Spain and the other five alleged discriminateessigned and delivered to the Company and to the Union theJuly 27, 1976, statement terminating their membership inthe Union, and declaring that they no longer authorized thewithdrawal of union dues from their paychecks. In thesecircumstances, I believe it can be safely concluded that theintended employer in Spain's authorization was the Com-pany, that the authorization was given to the Company asauthority for the deduction of Spain's dues from her wages,that it has continuously been used for that purpose exceptfor the hiatus period in August and September 1976, andthat there is no evidence or claim that the intended em-ployer is anyone other than the Company. I therefore findthat Spain's authorization complies with the requirementsof the statute. What the result would be if the evidence didnot disclose the date the document was executed, or left indoubt the name of the employer, need not be determined.'On the basis of the facts adduced I find no part of thecomplaint sustained by the evidence.Upon the foregoing finding of fact and conclusions, Ihereby issue the following recommended:ORDER8I recommend that the complaint be dismissed in the en-tirety.' It may be noted that a somewhat similar contention as to the dates ofauthorizations, made in N.L.RB. v. Atlanta Printing Specialties 523 F.2d783. 785. was termed "immaterial" by the court of appeals. which said:It is immaterial that the original execution date of each authorizationis unknown, since all were renewed at least once yearly, and had there-fore either been executed or renewed during the 1970 73 collective bar-gaining agreement. The legal consequences of renewal are exactly thesame as execution of a new authorization. ..Therefore. since theauthorizations, of which the revocation provision is a subsidiary part,were executed or renewed during the 1973 collective bargaining agree-ment, that agreement is the "applicable" one whose expiration dateprovides an escape period for revocations.A similar conclusion may thus be applicable here.' In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."146